Citation Nr: 0834678	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  97-17 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for sterility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which have denied the veteran's claim of entitlement to 
service connection for sterility.  

The claim was remanded for additional evidentiary development 
in Board decisions dated in January 2005, May 2006, and 
August 2007.

During the most recent evidentiary development, a VA 
physician opined that the veteran's current impotence 
disability is likely related to his in-service head injury.  
Thus, as a new issue of entitlement to service connection for 
impotence appears to have been raised, it is therefore 
referred to the RO for careful consideration and proper 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that he is sterile as a result of having 
undergone x-rays in service, during which his genitals were 
not properly protected from radiation.  

Historically, this claim was remanded in May 2006 for further 
development, to include additional testing for the purpose of 
obtaining a medical opinion regarding the likely etiology of 
the veteran's sterility.  Pursuant to the remand 
instructions, the veteran was examined in November 2006, by a 
VA urologist who provided a diagnosis of infertility with 
azospermia.  The urologist opined that it was "conceivable" 
that the veteran's infertility "may be" related to 
historical radiation, but noted a semen analysis was needed.  
A subsequent semen analysis in December 2006 confirmed 
infertility.  Thereafter, in a January 2007 addendum opinion, 
the VA urologist indicated that the relationship between 
historical radiation without shielding of the testicles could 
not be diagnosed without a testicular biopsy.  He also 
indicated further work-up may be needed to rule-out 
retrograde ejaculation, secondary to the veteran's in-service 
head injury.  

The AMC subsequently continued the denial of service 
connection (in a March 2007 supplemental statement of the 
case (SSOC)), on the basis that there was insufficient 
evidence to support the case.  The SSOC stated a "biopsy is 
a surgical procedure; and not a routine medical examination 
or test that VA can direct you to take."  In response, the 
veteran's representative argued that the veteran had not been 
adequately advised or asked to submit to further fertility 
testing.  The Board agreed that it would be prejudicial to 
deny the claim without asking the veteran whether he wished 
to submit to additional testing.  Thus, the claim was 
remanded in August 2007, for the RO to inquire as to whether 
the veteran wished to pursue additional testing, including 
the testicular biopsy.  

A review of the correspondence sent to the veteran in August 
2007 reveals that the goal of the remand was not achieved.  
The August 2007 notice to the veteran stated: "In 
conjunction with your claim for service connection we suggest 
that you pursue additional testing, to include a testicular 
biopsy."  The Board observes that not only is this statement 
ambiguous, but it seems to suggests that VA will not provide 
the necessary test(s).  The August 2007 letter also does not 
clearly inform the veteran that without undergoing a 
testicular biopsy the etiology of his sterility cannot be 
diagnosed.  Therefore corrective notice should be sent to the 
veteran.  If the veteran consents to further testing after 
receiving such notice, any additional testing identified by 
the record, to include a testicular biopsy and work-up for 
retrograde ejaculation, should be accomplished.  While the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that the veteran is afforded all due consideration 
under the law.



Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should send the veteran a 
letter which specifically states the 
following: "A medical professional has 
determined that a relation between 
historical radiation without proper 
shielding of the testicles, as alleged, 
cannot be confirmed or diagnosed 
without a testicular biopsy.  
Therefore, please respond in either the 
affirmative or negative, as to whether 
or not you agree to report for 
additional VA examination/test(s) in 
conjunction with your claim for service 
connection, to include undergoing a 
testicular biopsy (a non-routine 
invasive procedure) and if necessary, 
further work-up to rule-out retrograde 
ejaculation."  

The RO should also inform the veteran 
that failure to promptly respond to 
this correspondence could result in the 
denial of his claim. 

3.  If, and only if, the veteran 
responds in the affirmative, he should 
be scheduled for any additional testing 
identified by the record, to include a 
testicular biopsy and if warranted, 
further work-up to rule-out retrograde 
ejaculation.  

4.  After completion of any additional 
testing, the claims file should be sent 
to a VA infertility specialist for an 
opinion as to whether it is at least as 
likely as not (i.e., at least 50 
percent probable) that the veteran's 
sterility is related to military 
service.  The specialist is asked to 
provide specific comment on the 
historical radiation without shielding 
of the testicles; and retrograde 
ejaculation secondary to the in-service 
head injury- in relation to the service 
connection claim.  The rationale for 
any opinion should be expressed.   

5.  Thereafter, the veteran's claim 
should be readjudicated in light of the 
additional evidence obtained.  If any 
benefit sought is not granted to the 
veteran's satisfaction, send him and 
his representative a SSOC and give them 
time to respond to it before returning 
the case to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Dennis F. Chiappetta 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

